SULLIVAN, J.
There is an ordinance of Cleveland which provides that when a person is injured due to driving or operation of any vehicle, and if the person so driving has knowledge of the accident, he shall stop and upon request, give his name and address together with the registered number, if vehicle is motor propelled. John Stroempl was convicted in the Municipal Court on an affidavit under such an ordinance. He prosecuted error and contended that the ordinance under which conviction was had was unaonstitutional because when the ordinance was amended and some part taken out, ■asterisks were inserted in its place, and these signs indicate something was left out and therefore, the ordinance was void, because it was not all there. Stroempl further contended that the affidavit was insufficient in law to constitute an offense. The Court of Appeals held:
1. The question is not what the asterisks inserted in the ordinance indicated, but whether as a fact it is incomplete. The ordinance, properly amended, is incorporated in the Book of Ordinances in Cleveland, so that it makes no difference what the signs indicate. If the ordinance as amended is complete in all its parts the ordinance itself as passed by the Municipal body is the best evidence of what it contains.
2. The affidavit charging Stroempl, sufficiently apprised him of what he was charged, and it will therefore stand. Judgment of the Municipal Court affirmed.